NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                   SAILAJA BOYILLA, Petitioner/Appellant,

                                         v.

             NANDA KISHORE BOYILLA, Respondent/Appellee.

                            No. 1 CA-CV 16-0546 FC
                                FILED 8-3-2017


            Appeal from the Superior Court in Maricopa County
                            No. FC2015-052551
              The Honorable Jennifer C. Ryan-Touhill, Judge

                                   AFFIRMED


                                    COUNSEL

Sailaja Boyilla, Scottsdale
Petitioner/Appellant

Berkshire Law Office, PLLC, Phoenix
By Keith Berkshire, Max Mahoney
Counsel for Respondent/Appellee
                          BOYILLA v. BOYILLA
                           Decision of the Court




                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Randall M. Howe joined.


W I N T H R O P, Presiding Judge:

¶1              Sailaja Boyilla (“Wife”) appeals the family court’s decree of
dissolution, challenging discovery sanctions imposed before trial, the
decree itself, and subsequent court orders denying her motion for new trial
and awarding attorneys’ fees to Nanda Kishore Boyilla (“Husband”). For
the following reasons, we affirm.

                             BACKGROUND

¶2            In June 2015, Wife petitioned for legal separation, and
Husband counter-petitioned, seeking dissolution of their nineteen-year
marriage. Before trial, the parties reached an agreement pursuant to
Arizona Rule of Family Law Procedure (“Rule”) 69, in which, among other
things, the parties agreed Wife would “participate in a private vocational
evaluation to be fully paid for by [Husband].”

¶3           In December 2015, Husband moved to compel Wife to
schedule a vocational evaluation with the evaluator he retained. After
receiving no response from Wife, the family court granted the motion to
compel, ordered Wife to complete the evaluation by February 8, 2016, and
granted Husband’s related attorneys’ fees. When Wife again failed to
comply, Husband moved for sanctions pursuant to Rule 65(B). Wife’s
response to the motion for sanctions claimed, for the first time, that
although she did not meet with Husband’s evaluator, she had completed a
vocational evaluation on November 4, 2015, at the Maricopa County Skills
Center. Her response did not include the results of that evaluation.

¶4            Husband moved for discovery sanctions again, alleging that
Wife had failed to respond to interrogatories pertaining to spousal
maintenance. Husband asked the court to compel a response or, if Wife did
not timely respond, to strike Wife’s claim for spousal maintenance pursuant
to Rule 65(B)(2)(a) and (c). Husband also requested an award of related




                                     2
                          BOYILLA v. BOYILLA
                           Decision of the Court

attorneys’ fees. Wife filed a handwritten “explanation” stating she was
having trouble getting her attorney to cooperate and communicate.

¶5            Husband also filed a Rule 65(C) motion seeking to preclude
any evidence not previously disclosed, and alleging that Wife had only
disclosed minimal information, much of which related to joint accounts or
tax returns already in Husband’s possession. Husband again requested
attorneys’ fees related to the motion.

¶6           Wife’s attorney moved to withdraw on April 5, 2016, and at
the same time, moved to continue the April 26 trial date. On April 12, the
family court declined to continue the trial, finding no good cause, and in a
minute entry dated April 18, the court granted Wife’s attorney’s motion to
withdraw. However, this order was not filed until April 22, 2016.

¶7             On April 12, 2016, the family court ruled on Husband’s
pending requests for sanctions in three separate orders, each signed “as a
formal written Order of the Court, pursuant to ARFLP 78(B).” As a sanction
for failing to complete the vocational evaluation as ordered, the court
precluded Wife’s claim for spousal maintenance pursuant to Rule
65(B)(2)(b) and (c), and ordered Wife to pay all of Husband’s attorneys’ fees
related to the vocational evaluation issue.

¶8            The family court also granted Husband’s second motion for
sanctions regarding Wife’s failure to respond to interrogatories. The court
gave Wife until April 11, 2016, to respond to Husband’s interrogatories, or
Wife would be barred from asserting claims for separate property, waste of
marital assets, or a valuation of assets different than Husband’s valuation.
Based upon Wife’s failure to respond, the court also accepted as fact that
Wife had $70,000 in gold in a safe deposit box to which Husband did not
have access, and awarded attorneys’ fees to Husband related to Wife’s
failure to comply with this discovery order. Finally, the court granted
Husband’s motion to preclude any evidence other than the six items Wife
had already disclosed.

¶9           Wife’s attorney appeared at trial, unaware the family court
had granted his motion to withdraw. The court denied Wife’s requests to
continue the trial and reconsider the sanctions. After Wife’s attorney was
excused, Wife proceeded on her own behalf. Soon after trial, but before the
decree was entered, Wife retained new counsel and moved for a new trial,
arguing that she was denied a fair trial when her attorney was dismissed
on the day of trial without prior notice, and she again objected to the
sanctions imposed before trial.



                                     3
                             BOYILLA v. BOYILLA
                              Decision of the Court

¶10           Consistent with the prior sanctions, the dissolution decree did
not award spousal maintenance and attributed $70,000 worth of gold to
Wife in the property allocation. The child support order was based upon
Husband’s full-time employment and did not include any income Husband
earned as a realtor. In a later, signed order, the family court awarded
Husband $7,881 in attorneys’ fees related, in part, to Wife’s failure to
provide interrogatory responses and participate in the vocational
evaluation. In yet another signed order, the court denied Wife’s motion for
new trial, objection to the decree, and motion to stay sale of the residence.
Wife then filed a notice of appeal from the decree and these post-decree
orders.

                                  ANALYSIS

       I.     Jurisdiction

              A.     Timeliness of the Appeal

¶11            Husband argues the notice of appeal was not filed within
thirty days from the entry of the three sanctions orders containing Rule
78(B) language, as required by Arizona Rule of Civil Appellate Procedure
(”ARCAP”) 9(a). Husband also contends Wife filed an untimely motion for
new trial from the sanctions orders, which, therefore, did not extend the
time to file a notice of appeal from the sanctions orders.

¶12            The sanctions orders were filed April 12, 2016, making a
motion for new trial due April 27, 2016. See Ariz. R. Fam. Law P. 83(D)(1)
(stating that a motion for new trial shall be filed not less than fifteen days
after entry of judgment). Wife’s motion for new trial was not filed until
May 13, 2016. Although Wife did not respond to this argument, this court
has an independent duty to examine whether it has jurisdiction over
matters on appeal. Ghadimi v. Soraya, 230 Ariz. 621, 622, ¶ 7, 285 P.3d 969,
970 (App. 2012).

¶13           Rule 78(B) is analogous to Arizona Rule of Civil Procedure
(“Civil Rule”) 54. Both rules provide that the court may direct entry of final
judgment in an action presenting more than one claim only upon an express
determination that no just reason for delay exists. Compare Ariz. R. Fam.
Law P. 78(B), with Ariz. R. Civ. P. 54(b). Therefore, cases interpreting Civil
Rule 54(b) are applicable to Rule 78(B). See Ariz. R. Fam. Law P. 1, cmt.
Whether the family court appropriately certified a judgment as final and
appealable under Rule 78(B) is a question we review de novo. Robinson v.
Kay, 225 Ariz. 191, 192, ¶ 4, 236 P.3d 418, 419 (App. 2010) (citing Davis v.
Cessna Aircraft Corp., 168 Ariz. 301, 304, 812 P.2d 1119, 1122 (App. 1991)).


                                       4
                            BOYILLA v. BOYILLA
                             Decision of the Court

¶14            Like Civil Rule 54(b), Rule 78(B) provides an exception to the
public policy against deciding cases in a piecemeal fashion. See id. (citing
Musa v. Adrian, 130 Ariz. 311, 312, 636 P.2d 89, 90 (1981)). The court may
certify a judgment as final and appealable when the judgment disposes of
one or more claims in the action. See Ariz. R. Fam. Law P. 78(B). In
Bollermann v. Nowlis, 234 Ariz. 340, 342, ¶ 12, 322 P.3d 157, 159 (2014), our
supreme court held that a post-decree order resolving all issues except the
request for attorneys’ fees was not final because the order did not include a
ruling on attorneys’ fees or certify the order as final under Rule 78(B).
Viewed in isolation, the court’s language could be interpreted to imply that
a ruling can be made final simply by the inclusion of Rule 78(B) language,
even though other issues remain unresolved. See also Natale v. Natale, 234
Ariz. 507, 510, ¶ 11, 323 P.3d 1158, 1161 (App. 2014) (“[T]he family court
must ‘resolve all issues raised in a post-decree petition before the filing of
an appeal . . . in the absence of a Family Rule 78(B) certification of finality for
appeal.’” (internal citation omitted) (emphasis added)); In re Marriage of
Kassa, 231 Ariz. 592, 594, ¶ 6, 299 P.3d 1290, 1292 (App. 2013) (holding that
an order resolving contempt, spousal maintenance, and arrearages, but not
resolving child support and attorneys’ fees, was not final and appealable
absent a Rule 78(B) determination).

¶15           However, the inclusion of Rule 78(B) language alone does not
make a judgment final and appealable; “the certification must also be
substantively warranted.” Sw. Gas Corp. v. Irwin ex rel. Cty. of Cochise, 229
Ariz. 198, 202, ¶ 12, 273 P.3d 650, 654 (App. 2012) (citing Musa, 130 Ariz. at
313, 636 P.2d at 91). Rule 78(B) certification is appropriate only where the
judgment disposes of a separate claim. See Robinson, 225 Ariz. at 192, ¶ 4,
236 P.3d at 419. A separate claim is one in which “no appellate court would
have to decide the same issues more than once even if there are subsequent
appeals.” Sw. Gas, 229 Ariz. at 202, ¶ 12, 273 P.3d at 654 (citations and
brackets omitted).

¶16           In dissolution cases, the issues of property allocation, spousal
maintenance, and child support are intertwined and not discrete issues. To
determine an appropriate spousal maintenance award, the court must first
consider the property allocated to the parties. See Ariz. Rev. Stat. (“A.R.S.”)
§ 25-319(A)(1), (B)(9) (2017).1 Child support orders require the court to first
determine the appropriate amount of spousal maintenance. See A.R.S. § 25-
320 app. § 2(C) (2017), Arizona Child Support Guidelines (“Guidelines”).
Piecemeal appeals from orders resolving only one of these interrelated

1       Absent revisions material to our decision after the relevant date, we
cite the current version of the statutes.


                                        5
                           BOYILLA v. BOYILLA
                            Decision of the Court

issues are inefficient and would result in multiple appeals in the same
dissolution. Allowing separation of these claims would require the parties
to seek a stay of the dissolution proceeding while appealing the issue that
became final due to the use of Rule 78(B) language. Alternatively, a trial
would proceed on the remaining issues while an appeal proceeded on the
issues addressed in the final order. Neither of these alternatives would
promote judicial economy. Rule 78(B), like “[Civil] Rule 54(b)[,] is intended
to promote judicial economy . . . and is a ‘compromise between the policy
against interlocutory appeals and the desirability, in a few cases, of an
immediate appeal to prevent an injustice.’” See Madrid v. Avalon Care Ctr.-
Chandler, L.L.C., 236 Ariz. 221, 224, ¶ 8, 338 P.3d 328, 331 (App. 2014)
(citations omitted) (emphasis added in Madrid).

¶17           The “Order for Discovery Sanctions Re: Mother’s Failure to
Participate in the Vocational Evaluation” and the “Order for Discovery
Sanctions Re: Mother’s Failure to Provide Interrogatory Responses”
prohibited Wife from seeking spousal maintenance and sole and separate
property, arguing Husband wasted marital assets, and proposing any
valuation of assets other than Husband’s valuation. These orders, unlike
the orders in Bollermann and Kassa, were pre-decree orders. Here, the trial
was two weeks away and several issues remained to be litigated, such as
parenting time, child support, allocation of retirement accounts and other
community assets and debts, and reimbursement disputes, and their
resolution was intertwined with the court’s rulings on property allocation
and spousal maintenance.

¶18           The court improperly included Rule 78(B) language in these
pre-decree sanctions orders. The sanctions orders were not final and
appealable until the final decree was entered and appealable. Additionally,
the court’s “Order for Preclusion of Evidence at Trial” merely limited the
evidence Wife could present at trial and did not dispose of any claim. A
ruling on a motion in limine that precludes evidence from trial is not a final,
appealable order. See Catalina Foothills Unified Sch. Dist. No. 16 v. La Paloma
Prop. Owners Ass’n, 229 Ariz. 525, 530, ¶ 13, 278 P.3d 303, 308 (App. 2012).
Therefore, that order is also not a final judgment, despite the Rule 78(B)
language. See id. Accordingly, Wife filed a timely notice of appeal from the
decree and post-decree orders, which addressed the interlocutory sanctions
orders.

              B.     Failure to Cite to the Record or Legal Authority

¶19          Husband also contends Wife’s appeal should be dismissed
because she has failed to support her arguments with citations to the record


                                       6
                            BOYILLA v. BOYILLA
                             Decision of the Court

or relevant legal authority, and she has failed to provide a transcript of the
trial proceedings. A party may waive an argument on appeal by failing to
cite relevant legal authority as required by ARCAP 13(a)(7). See Melissa W.
v. Dep’t of Child Safety, 238 Ariz. 115, 117-18, ¶ 9, 357 P.3d 150, 152-53 (App.
2015). Additionally, Wife was obligated to make sure the record on appeal
contained all transcripts and documents necessary for this court to consider
the issues raised on appeal. See ARCAP 11(c)(1)(A) (stating that the
appellant is responsible for ordering all relevant transcripts). “When a
party fails to do so, we assume the missing portions of the record would
support the trial court’s findings and conclusions.” State ex rel. Dep’t of Econ.
Sec. v. Burton, 205 Ariz. 27, 30, ¶ 16, 66 P.3d 70, 73 (App. 2003).

¶20           Although Wife’s reply brief included some citations to the
record, she failed to cite relevant legal authority in support of her
arguments. Wife also did not order a transcript of the trial to aid in
reviewing her appeal.2 Nonetheless, we decline to dismiss the appeal
outright due to the lack of transcripts and failure to cite legal authority, but
will address the remaining issues with the presumption that the missing
record would support the family court’s rulings, see id., and apply waiver
where warranted. See Melissa W., 238 Ariz. at 117-18, ¶ 9, 357 P.3d at 152-
53.

       II.    Sanctions Orders

¶21            Wife contends the family court improperly entered sanctions
against her by denying her claim for spousal maintenance and allocating
$70,000 in gold to her. We review the imposition of sanctions under an
abuse of discretion standard. See Zimmerman v. Shakman, 204 Ariz. 231, 235,
¶ 10, 62 P.3d 976, 980 (App. 2003). “Sanctions for abuses of discovery or
disclosure ‘must be appropriate, and they must be preceded by due
process.’” Id. at ¶ 13 (quoting Montgomery Ward & Co. v. Superior Court
(Garcia), 176 Ariz. 619, 622, 863 P.2d 911, 914 (App. 1993)).

¶22           Rule 65(B)(2) states that if a party “fails to obey an order to
provide or permit discovery, . . . the court . . . may make such orders in
regard to the failure as are just,” including orders taking designated facts
“to be established for the purposes of the action”; “refusing to allow the
disobedient party to support or oppose designated claims or defenses, or


2      In requesting an extension to file post-decree motions, Wife’s
attorney stated she needed time to review the transcript. Thus, it appears a
transcript was available, but Wife failed to properly file it in support of her
appeal.


                                       7
                            BOYILLA v. BOYILLA
                             Decision of the Court

prohibiting that party from introducing designated matters in evidence”;
and striking part or all of a pleading, dismissing all or part of the action, or
entering a default judgment. “The sanction of dismissal is warranted . . .
when the court makes an express finding that a party, as opposed to his
counsel, has obstructed discovery . . . and that the court has considered and
rejected lesser sanctions as a penalty.” Hammoudeh v. Jada, 222 Ariz. 570,
572, ¶ 6, 218 P.3d 1027, 1029 (App. 2009) (quoting Wayne Cook Enters. v. Fain
Props. Ltd. P’ship, 196 Ariz. 146, 149, ¶ 12, 993 P.2d 1110, 1113 (App. 1999)
(internal citation omitted)). Generally, an evidentiary hearing is needed to
determine whether the party or her counsel is responsible for the discovery
violation. Id. at ¶ 7.

¶23             Wife contends the family court did not hold a hearing before
imposing sanctions. However, Wife did not object to the court’s failure to
hold a hearing until her motion for new trial. Issues raised for the first time
after trial are deemed waived. Medlin v. Medlin, 194 Ariz. 306, 308, ¶ 6, 981
P.2d 1087, 1089 (App. 1999) (citing Conant v. Whitney, 190 Ariz. 290, 293, 947
P.2d 864, 867 (App. 1997)). Thus, Wife waived this argument by failing to
object until after trial. Wife also failed to cite any legal authority in support
of this argument as required by ARCAP 13(a)(7). See Melissa W., 238 Ariz.
at 117-18, ¶ 9, 357 P.3d at 152-53.

¶24            We conclude the sanctions orders were not an abuse of
discretion. When Husband requested sanctions for Wife’s failure to
participate in the vocational evaluation and provide interrogatory
responses, the April trial was imminent. Wife failed to respond to
Husband’s first motion to compel the vocational evaluation. Moreover,
Wife did not inform Husband that she had completed her own evaluation
until after the motion to compel. Wife never responded to the motion for
sanctions related to her failure to respond to interrogatories3 or the motion
to preclude evidence.4 Wife’s handwritten “explanation” did not provide
good cause for her failure to provide the required discovery. The court

3      The order sanctioning Wife for not responding to interrogatories was
filed April 12, which is after the April 11 deadline imposed in that order.
However, it is unclear if, and if so, exactly when, Wife ever responded to
these interrogatories.

4     The court signed the order precluding evidence on April 7, 2016,
which is before the time had expired for Wife to file a response. Wife had
ten days to respond to the motion, which was filed March 30. See Ariz. R.
Fam. Law P. 35(A)(3); see also Ariz. R. Fam. Law P. 4(D). However, it does
not appear from the record that Wife ever responded.


                                       8
                            BOYILLA v. BOYILLA
                             Decision of the Court

expressly found Wife’s disclosure violations were intentional, prejudicial to
Husband, and without good cause.

¶25           The family court also imposed lesser sanctions before denying
spousal maintenance. The court granted Husband’s motion to compel the
vocational evaluation and awarded attorneys’ fees.                 The spousal
maintenance claim was denied only after Wife failed to comply with the
earlier order. We affirm the discovery sanctions and the order precluding
evidence. See Roberts v. City of Phoenix, 225 Ariz. 112, 121, ¶ 31, 235 P.3d 265,
274 (App. 2010) (holding that a court must find the party personally at fault
and consider lesser sanctions before imposing the sanction of entering a
default judgment for discovery violations).

       III.   Withdrawal of Wife’s Attorney at Trial

¶26            The family court granted Wife’s attorney’s motion to
withdraw four days before trial. Several days before that ruling and again
the day of the trial, the court denied the accompanying motion to continue
the trial. Wife alleges she was prejudiced by the order allowing her attorney
to withdraw so close to trial. “Prejudice will not be presumed but must be
evident from the record.” Town of Paradise Valley v. Laughlin, 174 Ariz. 484,
487, 851 P.2d 109, 112 (App. 1992) (citation omitted). Husband contends
Wife was not prejudiced because her attorney filed a pretrial statement and
submitted exhibits on her behalf before leaving the courtroom on the day
of trial. Husband also urges this court to presume the evidence at the trial
supports the court’s ruling, given Wife’s failure to file a transcript.

¶27           When a party fails to provide a transcript or other documents
necessary to consider the issues on appeal, we presume the missing record
supports the family court’s ruling. Burton, 205 Ariz. at 30, ¶ 16, 66 P.3d at
73. Without a transcript, we cannot presume Wife was prejudiced by the
denial of a continuance; accordingly, we must affirm the decree.

       IV.    Attorneys’ Fees

¶28            Wife contends the family court improperly awarded
Husband $7,881 in attorneys’ fees related to the denial of Wife’s claim for
spousal maintenance. The court made this award as a sanction for Wife’s
failure to participate in the vocational evaluation arranged by Husband and
to respond to interrogatories as ordered.

¶29           Pursuant to Rule 65(A)(4)(a), the court shall award attorneys’
fees after granting a motion to compel unless the failure to respond was
“substantially justified” or “other circumstances make an award of


                                       9
                           BOYILLA v. BOYILLA
                            Decision of the Court

expenses unjust.” In the absence of a transcript, we must presume the
record supports a conclusion that Wife failed to establish either exception
to the rule mandating an award of attorneys’ fees, and therefore affirm the
award. See Burton, 205 Ariz. at 30, ¶ 16, 66 P.3d at 73.

       V.     Property Allocation

¶30            Wife objects to the allocation of $70,000 in gold bars to her and
the order that she reimburse Husband for mortgage payments. We review
the property allocation under an abuse of discretion standard. Davies v.
Beres, 224 Ariz. 560, 562, ¶ 6, 233 P.3d 1139, 1141 (App. 2010). Wife did not
object to the lack of evidence supporting the property allocation until after
trial. Issues not raised until a motion for new trial are deemed waived.
Medlin, 194 Ariz. at 308, ¶ 6, 981 P.2d at 1089. Additionally, without a
transcript of the trial proceedings, we cannot conclude the court abused its
discretion. See Burton, 205 Ariz. at 30, ¶ 16, 66 P.3d at 73.

       VI.    Child Support Order

¶31            Wife contends the family court erred in calculating child
support based on her monthly income of approximately $2,832 and
Husband’s monthly income of $8,367. The court expressly declined to
attribute any income from Husband’s second job, which Wife claimed
would have increased his total monthly income to approximately $22,000.
We review a child support award for an abuse of discretion, but review de
novo the trial court’s interpretation of the Guidelines. McNutt v. McNutt,
203 Ariz. 28, 30, ¶ 6, 49 P.3d 300, 302 (App. 2002).

¶32           The Guidelines define “gross income” for purposes of child
support, stating that it

       includes income from any source, and may include, but is not
       limited to, income from salaries, wages, commissions,
       bonuses, dividends, severance pay, pensions, interest, trust
       income, annuities, [and] capital gains . . . . Seasonal or
       fluctuating income shall be annualized. Income from any
       source which is not continuing or recurring in nature need not
       necessarily be deemed gross income for child support
       purposes.

Guidelines § 5(A). With regard to a second job, the Guidelines state:

       Generally, the court should not attribute income greater than
       what would have been earned from full-time employment.


                                      10
                          BOYILLA v. BOYILLA
                           Decision of the Court

      Each parent should have the choice of working additional
      hours through overtime or at a second job without increasing
      the child support award. The court may, however, consider
      income actually earned that is greater than would have been
      earned by full-time employment if that income was
      historically earned from a regular schedule and is anticipated
      to continue into the future.

      The court should generally not attribute additional income to
      a parent if that would require an extraordinary work regimen.
      Determination of what constitutes a reasonable work regimen
      depends upon all relevant circumstances including the choice
      of jobs available within a particular occupation, working
      hours[,] and working conditions.

Id.

¶33            The Guidelines allow “an already full-employed parent to
work extra hours or a second job without thereby incurring an increased
support obligation,” but do not “entitle a parent who continues to work the
same schedule as he or she consistently worked during the marriage to a
decreased support obligation.” McNutt, 203 Ariz. at 31-32, ¶ 14, 49 P.3d at
303-04 (citation omitted) (emphasis in original).

¶34           In the absence of a transcript from the trial, we presume the
evidence supported the implicit conclusion that income from Husband’s
second job was not historically earned from a regular schedule, expected to
continue, or otherwise appropriate to include as income. See Guidelines
§ 5(A); Burton, 205 Ariz. at 30, ¶ 16, 66 P.3d at 73. Accordingly, we cannot
say the family court abused its discretion. Further, the income attributed to
Wife is supported by the pay stub admitted as a trial exhibit. Therefore, we
affirm the child support order.

      VII.   Attorneys’ Fees and Costs on Appeal

¶35          Contending that Wife has taken unreasonable positions,
Husband requests an award of attorneys’ fees and costs on appeal pursuant
to A.R.S. § 25-324 (2017). In the exercise of our discretion, we deny
Husband’s request for attorneys’ fees on appeal. However, as the
successful party on appeal, Husband is entitled to an award of his taxable
costs on appeal upon compliance with ARCAP 21. See A.R.S. § 12-342
(2016).




                                     11
                         BOYILLA v. BOYILLA
                          Decision of the Court

                             CONCLUSION

¶36           The family court’s sanctions orders, decree, and post-decree
orders are affirmed.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                      12